DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 & 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (# US 2014/0340854).
Akiyama et al. discloses: 
16. An Inkjet printing process (figure: 4, 5, [0075]) on a substrate (element: 31, figure: 4; [0070]) comprising: (a) a step of deposition of a self-assembled monolayer 
The Examiner draws particular attention to the Applicant that " Akiyama et al. does address solvent, a material, it teaches a laundry list of possible solvents, a material ([0040]). The format in which Akiyama et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Akiyama et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents and materials from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
24. The printing process according to claim 16, further comprising the following steps, in that order: (c) drying; (d) pyrolysis; (e) crystallization ([0069]-[0097];- see Examples).
25. The printing process according to claim 24, wherein the steps (a) to (d) are repeated one time or more, thus defining a cycle, and step (e) is performed after step 
26. The printing process of Claim 16 further comprising utilizing the process to make a microsystem (see Abstract; figure: 1-10; see Examples).

Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (# US 2014/0340854) in view of Kamikorlyama et al. (# US 2009/0252924).
Akiyama et al. discloses: 
17. The printing process according to claim 16, wherein the SAM ink is a composition made of a thiol in a solvent mixture of alcohols ([0072]); and the substrate is made of a high surface energy material containing at least a noble metal of the group Pt, Au, Cu, Ir, Pd, Ru (platinum; [0058]; [0070]).
18. The printing process according to claim 17, wherein the thiol is 1-dodecanethiol and the solvent mixture of alcohols and ethers is 2-methoxyethanol ([0106]).
19. The printing process according to claim 18, wherein the solvent mixture is made of 60 to 90 vol% of 2-methoxyethanol (30% to 90%; [0038]-[0040]).
Given that the Akiyama et al. reference discloses a range of 2-methoxyethanol and glycerol that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious 
20. The printing process according to claim 19, wherein the vol% of 2- methoxyethanol is about 75% ([0038]-[0040]).
23. The printing process according to claim 16, wherein the composition containing PZT consists in PZT diluted to 0.2 M in a solvent made of 65 (± 5) vol% 2-methoxyethanol (30% to 90%; [0038]-[0040]).
Akiyama et al. explicitly did not discloses: 
17. The SAM ink is a composition comprises an ether.
18, 19. The SAM ink is a composition comprises a glycerol.
21. The printing process according to claim 18, wherein the quantity of thiol in the solvent mixture is of 0.1 to 0.00001 M.

23. The printing process according to claim 16, wherein the composition containing PZT consists of 25 (± 5) vol% glycerol and 10 (± 5) vol% ethylene glycol.
Kamikorlyama et al. teaches that to composition with good adhesion property,
 17. The SAM ink is a composition comprises an ether ([0050]).
18, 19. The SAM ink is a composition comprises a glycerol ([0055]).
23. The printing process according to claim 16, wherein the composition containing PZT consists of 25 (± 5) vol% glycerol and 10 (± 5) vol% ethylene glycol (see Examples; see Abstract; [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Akiyama et al. by the aforementioned teaching of Kamikorlyama et al. in order to have the composition with good adhesion property.  
With respect to claims 21 & 22, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate quantity of thiol in the solvent mixture is of 0.1 to 0.00001 M preferably about 0.001 M, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 


Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikorlyama et al. (# US 2009/0252924).
Kamikorlyama et al. discloses: 
27. A composition (Dispersion medium of Nickel ink; [0035]-[0055]) made of 1-dodecanethiol in a solvent mixture of 2- methoxyethanol ([0038]) and glycerol ([0038]-[0055]).
The Examiner draws particular attention to the Applicant that " Kamikorlyama et al. does address a solvents and a material, it teaches a laundry list of possible solvents ([0038]-[0055]). The format in which Kamikorlyama et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kamikorlyama et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents and material from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
28. The composition according to claim 27, wherein the solvent mixture is made of 60 to 90 vol% of 2-methoxyethanol, and the remaining vol% is glycerol (60 to 95%; [0035]-[0040]).
29. The composition according to claim 28, wherein the vol% of 2- methoxyethanol is about 75% (main solvent; 30 to 80%; [0040]).

With respect to claims 30-31, Kamikorlyama et al. explicitly did not discloses: 
30. The composition according to claim 27, wherein the quantity of thiol in the solvent mixture is of 0.1 to 0.00001 M.
31. The composition according to claim 30, wherein the quantity of thiol in the solvent mixture is of about 0.001 M.
In re Aller, 105 USPQ 233 (CCPA1955). 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikorlyama et al. (# US 2009/0252924).
Kamikorlyama et al. discloses:
32. A cartridge for a printing machine (inkjet printer PM-G700 from Seiko Epson; [0073]) comprising a composition made of 1 dodecanethiol in a solvent mixture of 2-methoxyethanol and glycerol ([0038]-[0055]).
The Examiner draws particular attention to the Applicant that " Kamikorlyama et al. does address a solvents ([0038]-[0055]), it teaches a laundry list of possible solvents ([0038]-[0055]). The format in which Kamikorlyama et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kamikorlyama et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents and material from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Zu (# US 2010/0258968) discloses an ink solution comprises (a) a solvent having (i) a boiling point between about 50 C. and about 100 C., (ii) a relative polarity of less than about 0.4, and (iii) a poly(dimethylsiloxane) swelling ratio of less than about 1.25; and (b) one or more dissolved organosulfur compounds, wherein each organosulfur compound has 10 or more carbon atoms. The one or more organosulfur compounds are present in a total concentration of at least about 3 mM, and the ink solution contains essentially no solid particles of the organosulfur compounds or solid particles derived from the organosulfur compounds (see Abstract).
(2) Rogers et al. (# US 2015/0290938) discloses a high-resolution electrohydrodynamic inkjet (e-jet) printing systems and related methods for printing functional materials on a substrate surface. In an embodiment, a nozzle with an ejection orifice that dispenses a printing fluid faces a surface that is to be printed. The nozzle is electrically connected to a voltage source that applies an electric charge to the fluid in the nozzle to controllably deposit the printing fluid on the surface. In an aspect, a nozzle that dispenses printing fluid has a small ejection orifice, such as an orifice with an area 
(3) Li et al. (# US 2015/0045515) discloses An article of manufacture comprising a polymeric substrate having a surface and a grafted polymer layer on the substrate surface, the grafted polymer layer having a global average dry thickness of at least about 50 nanometers, the substrate surface and the grafted polymer layer, in combination, constituting a modified surface having a fibrinogen adsorption of less than about 125 ng/cm2 in a fibrinogen binding assay in which the modified surface is incubated for 60 minutes at 37 C. in a composition containing 70 .mu.g/ml fibrinogen derived from human plasma and 1.4 .mu.g/ml (see Claim 1).
(4) Kondo et al. (# US 2013/0153829) discloses a subject is to provide a material capable of obtaining a transparent conductive film that is excellent in conductivity, optical transmission, environmental reliability, suitability for process and adhesion in a single application process, and to provide the transparent conductive film and a device element using the same; a solution is to prepare a coating forming composition containing at least one kind selected from the group of metal nanowires and metal nanotubes as a first component, polysaccharides and a derivative thereof as a second component, an active methylene compound as a third component, an electrophilic compound as a fourth component and a solvent as a fifth component to obtain the transparent conductive film by using the coating (see Abstract). 

(6) Coe-Sullivan et al. (# US 2009/0215208) discloses a method for depositing nanomaterial onto a substrate are disclosed. Also disclosed are compositions useful for depositing nanomaterial, methods of making devices including nanomaterials, and a system and devices useful for depositing nanomaterials (see Abstract).
(7) Mirkin et al. (# US 2009/0133169) discloses an improved method of loading tips and other surfaces with patterning compositions or inks for use in deposition. A method of patterning is described, the method comprising: (i) providing at least one array of tips; (ii) providing a plurality of patterning compositions; (iii) ink jet printing at least some of the patterning compositions onto some of the tips; and (iv) depositing at least some of the patterning compositions onto a substrate surface; wherein the ink jet printing is adapted to prevent substantial cross-contamination of the patterning composition on the tips. Good printing reproducibility and control of printing rate can be achieved. The surfaces subjected to ink jet printing can be treated to encourage localization of the ink at the tip. The method is particularly important for high density arrays (see Abstract). 
(8) Miyamoto (# US 2014/0354745) discloses a pattern formation method includes a first step of forming a film having a flat surface on an uneven structure 
(9) Kodas et al. (# US 2010/0034986) discloses a process for forming a photovoltaic conductive feature, the process comprising the steps of: (a) providing a precursor composition comprising a liquid vehicle and at least one of metallic particles comprising a metal or a metal precursor compound to the metal; (b) depositing the precursor composition onto a substrate; and (c) treating the printed precursor composition with laser radiation to convert the precursor composition to the photovoltaic conductive feature (see claim: 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853